          Case 1:21-cv-01362-AJN Document 22
                                          21 Filed 08/16/21
                                                   08/13/21 Page 1 of 1

                                                Elie Honig                 1251 Avenue of the Americas
                                                Special Counsel            New York, New York 10020

                                                                           T: 973.597.6252
                                                                           E: ehonig@lowenstein.com
August 13, 2021

BY ECF
Honorable Alison J. Nathan                                             The initial pretrial conference is hereby
                                                                       ADJOURNED to October 15, 2021, at
United States District Judge                                           3:00 p.m.
United States District Court                      8/16/21
                                                                       SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007

Re: Keith Boykin v. City of New York
21 Civ. 1362 (AJN)

Your Honor:

I am the attorney for Plaintiff Keith Boykin (“Plaintiff”) in the above-referenced matter. Plaintiff
writes respectfully to request an adjournment of (1) the deadline for the proposed civil case
management plan and scheduling order, presently scheduled for August 19, 2021, and (2) the initial SO ORDERED.
pre-trial conference, presently scheduled for August 26, 2021, at 3:00 PM. Defendant’s counsel,
John L. Garcia, Esq., consents to this request.

The parties believe that additional settlement discussions over the coming weeks may prove
fruitful in bridging the gap between the parties’ respective positions on a settlement amount. The
parties propose that Your Honor grant an adjournment of time so that they can make an additional
effort to resolve the matter amongst themselves. As such, Plaintiff respectfully requests an
adjournment of the initial pre-trial conference to a later date and time convenient to the Court.
Should the Court be inclined to grant this request, the parties have conferred and are available the
following dates: October 5, 2021; October 6, 2021; October 7, 2021; October 12, 2021; October
13, 2021; and October 14, 2021. Should the Court not have availability during those proposed
dates, the parties can accommodate later dates scheduled by the Court.

Consistent with the Court’s previous timeline, the proposed civil case management plan and
scheduling order would be due seven days prior to the rescheduled initial pre-trial conference date.

Plaintiff thanks the Court for its time and consideration.

Respectfully submitted,


Elie Honig, Esq.
Claudia Lorenzo, Esq.
                                                                                               8/16/21
cc:    BY ECF
       John L. Garcia, Esq., Attorney for Defendant

                                                 1
